Citation Nr: 0834893	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for a chronic skin 
disorder to include a rash involving the groin, the ankles, 
the feet, and the toes.  

3.  Entitlement to a chronic arthritic disorder of the 
shoulders, the elbows, the wrists, and the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which established 
service connection for post-traumatic stress disorder (PTSD); 
assigned a 50 percent evaluation for that disability; and 
denied service connection for chronic tinnitus, chronic 
bilateral hearing loss disability, a chronic skin disorder to 
include a rash involving the groin, the ankles, the feet, and 
the toes, chronic hypertension, and a chronic arthritic 
disorder of the shoulders, the elbows, the wrists, and the 
knees.  In March 2005, the veteran submitted a notice of 
disagreement with the denial of service connection for 
chronic tinnitus, a chronic skin disorder, and a chronic 
arthritic disorder.  In July 2005, the RO issued a statement 
of the case to the veteran and his accredited representative.  
In July 2005, the veteran submitted an Appeal to the Board 
(VA Form 9).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In June 2006, the veteran submitted claims of entitlement to 
an increased evaluation for his PTSD and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Therefore, the issues are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  


REMAND

The veteran advances that service connection is warranted for 
the claimed disabilities as they were precipitated by his 
service in the Republic of Vietnam including his combat 
experiences as an Army medic; his lack of hearing protection; 
and/or the tropical Vietnamese environment.  In reviewing the 
veteran's service medical records, the Board observes that 
the veteran was reported to have come under enemy mortar fire 
in April 1967.  The veteran's service personnel records 
reflect that he served as an Army medical corpsman in the 
Republic of Vietnam from January 1967 to January 1968.  

The veteran has not been afforded a VA examination for 
compensation purposes which encompassed his claimed chronic 
tinnitus, skin, and arthritic disorders.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United 
States Court of Appeals for Veterans Claims (Court) directed 
that:

The third element to consider when 
assessing the need for a medical 
examination is whether evidence 
"indicates" that a disability, or 
persistent or recurrent symptoms of a 
disability, "may be associated with the 
claimant's ... service," 38 U.S.C. 
§ 5103A(d)(2)(B), or "with another 
service-connected disability," 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  In contrast to the 
second element, which requires evidence 
to establish an in-service injury, this 
element requires only that the evidence 
"indicates" that there "may" be a 
nexus between the two.  This is a low 
threshold.  See 38 U.S.C. 
§ 5103A(d)(2)(B); see also Wells, 326 
F.3d at 1384 (requiring the "showing of 
some causal connection Duenas v. 
Principi, between his disability and his 
military service"); 18 Vet.App. 512, 
517-18 (2004) (stating that, in order to 
trigger the Secretary's duty to provide a 
medical examination under section 
5103A(d)(2)(B), the evidence of record 
need only indicate that symptoms of a 
disability, as opposed to a disability 
itself, may be associated with his active 
service); 146 Cong. Rec. H9912, H9917 
(2000) (statement of Rep. Evans) 
(suggesting that once the VCAA is 
enacted, "if a veteran's military 
records indicate he served as a 
paratrooper, making multiple jumps during 
service in Vietnam and the veteran now 
has evidence of arthritis of the knees 
that he indicates was due to these jumps, 
VA will be required to obtain a medical 
opinion as to whether it is as likely as 
not that his current arthritis is related 
to his military service").  (emphasis 
added).  

As noted, the veteran served as an Army medic in Vietnam, and 
has documented exposure to combat.  His service in Vietnam 
reportedly involved his frequently riding aboard helicopters; 
a lack of hearing protection; and his frequent presence in 
the jungle.  In light of the veteran's documented combat 
history; the applicability of 38 U.S.C.A. § 1154(b) (West 
2002); and the veteran's indication that the claimed 
disabilities arose as the result of his inservice activities, 
the Board finds that the very low threshold of McLendon has 
been met, and that an examination is required to properly 
resolve the issues raises by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and etiology of his claimed chronic 
tinnitus, skin disorder, and arthritic 
disorder of the shoulders, the elbows, 
the wrists, and the knees.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  



The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
tinnitus originated during active 
service; is etiologically-related to 
inservice noise exposure; or is in 
any other way causally related to 
active service.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
skin disorder originated during 
active service; or is in any other 
way causally related to active 
service.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified 
arthritic disorder of the shoulders, 
the elbows, the wrists, and the 
knees originated during active 
service; or is in any other way 
causally related to active service.  

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic tinnitus; a chronic skin disorder 
to include a rash involving the groin, 
the ankles, the feet, and the toes; and a 
chronic arthritic disorder of the 
shoulders, the elbows, the wrists, and 
the knees with express consideration of 
the provisions of 38 U.S.C.A. § 1154 
(West 2002).  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

